The opinion of the Court ivas delivered by
Fenner, J.
This application, being for a writ of prohibition merely, can raise no other question than that of jurisdiction of the Court or competency of the Judge. C. P. Arts. 845 to 854.
Questions of regularity of proceedings are presented by' writ of certiorari. C. P. Art. 855, et seq.
We have nothing to do, then, with any question except the jurisdiction of the inferior court over the cause, without reference to the particular proceedings taken therein.
The present application is disposed of by the fact that no plea to its jurisdiction has been filed in, or passed upon, by the lower court. State ex rel. Larricux vs. Judge, 29 A. 806.
The prohibition prayed for is refused, and the rule discharged at Relators’ cost.
Poché, J., recused, being related to one of the Relators.